Morris, C. J.
— Suit by appellee against appellant on a live stock insurance policy for loss of a stallion. There was a trial by the court,' with special findings of fact, and conclusions of law to which appellant excepted.
One of the assigned errors relied on for reversal is that the court erred in its conclusions of law Nos. 1, 2 and 3, because neither the thirteenth nor fourteenth finding of fact is sustained by sufficient evidence and that each is contrary to law. This presents no question. Exceptions to conclusions of law assume that the facts were correctly found.
It is further urged that the decision of the trial court is not sustained by sufficient evidence and is contrary to law. The contention here relates to the sufficiency of the evidence to support the *35finding that appellant waived the performance by appellee of a condition of the policy. We have examined the evidence and are of the opinion that it 's sufficient to warrant the court’s finding. Judgment affirmed.
Note. — Reported in 111 N. E. 913. See 3 C. .1. 938; 2 Cyo 730; 38 Cye 1992.